Citation Nr: 9906374	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) for purposes of accrued benefits.

2.  Entitlement to service connection for impotence for 
purposes of accrued benefits.

3.  Entitlement to service connection for arthritis for 
purposes of accrued benefits.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, for purposes of accrued benefits.

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to October 
1955 and was a prisoner of the North Korean government from 
November 1950 to August 1953.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an October 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In October 1997, the appellant raised the issue of 
entitlement to service connection for ischemic heart disease.  
A surviving spouse may not file an accrued benefits claim in 
lieu of the veteran.  See Jones v. West, 1136 F. 3d 9296 
(Fed. Cir. 1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for COPD, 
impotence and arthritis for accrued benefits are not 
plausible.

3.  Prior to his death, he veteran's service-connected PTSD 
was productive of severe social and industrial impairment.

4.  Prior to his death, the veteran's service-connected 
disabilities precluded him, on a schedular basis from 
securing or following a substantially gainful occupation 
consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The claims for service connection for COPD, impotence and 
arthritis, for accrued benefits purposes, are not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  The criteria for a rating of 70 percent for PTSD for 
accrued benefits purposes have been met.  38 U.S.C.A. 
§ § 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1995).

3.  The criteria for a total schedular rating due to service-
connected disabilities have been met; the claim for a total 
extraschedular rating based on individual unemployability due 
to service-connected disabilities is moot.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on April [redacted], 1995.

At the time of his death, the veteran was service-connected 
for PTSD, rated 50 percent disabling, bilateral defective 
vision with optic atrophy, evaluated as 60 percent disabling; 
residuals of frozen feet, rated as 10 percent disabling; 
peripheral neuropathy of the right upper extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the left 
upper extremity, rated as 10 percent; peripheral neuropathy 
of the right lower extremity, evaluated as 10 percent; 
peripheral neuropathy of the left lower extremity, rated as 
10 percent disabling; and a duodenal ulcer, shell fragment 
wound of the right arm and a residual scar of a right thigh 
gunshot wound, all evaluated as noncompensable.

The veteran's service medical records show that he was 
repatriated in August 1953 after 142 weeks as a prisoner of 
war of the North Korean government.  A questionnaire that he 
completed shortly after his repatriation indicated that he 
had experienced chest pain or shortness of breath while a 
prisoner and also afterwards.  He had experienced loose 
bowels or blood in his bowel movements while a prisoner.  An 
August 1953 medical examination report showed that his lungs 
and chest, as well as his musculoskeletal systems were 
assessed as normal.  An X-ray study of his chest was negative 
for abnormality.  It was observed that he had possible 
enteric pathogens at the time.  A later August 1953 treatment 
record indicates that he was diagnosed with amebiasis of the 
colon that had been cured.  The service medical records show 
no complaint, finding, treatment or diagnosis of arthritis or 
impotency.

VA first examined the veteran in April 1956 for compensation 
purposes.  At that time X-ray studies of his left knee and 
right elbow were negative for any bony abnormalities.  His 
only complaints were of weakness, headaches and sadness.  

A December 1981 VA chest X-ray study showed evidence of a 
probable upper lobe bulla, but was otherwise normal.

A VA Prisoner of War Questionnaire and Examination, conducted 
in May 1983 shows that the veteran indicated that he had had 
chest pain, pneumonia, worms and aches, pain and swelling in 
his joints and muscles.  At the time of the examination, he 
complained of chest pain and shortness of breath, as well as 
pain in his hands and legs.  He was diagnosed with probable 
arteriosclerotic heart disease with angina.  An 
electrocardiogram (ECG) conducted that same month showed 
sinus bradycardia and a June 1983 chest X-ray study showed 
evidence of a calcified granuloma in the left midlung with 
bilateral apical bullous disease.  The cardio-pericardial 
silhouette was normal.  A June 1983 parasitology report was 
negative.

The report of a July 1983 VA penile blood flow study noted 
that the veteran had been impotent for fifteen years.  The 
study was within the lower limits of normal.  

At his October 1985 VA psychiatric examination, the veteran 
complained of trouble sleeping and nightmares.  He would 
awaken from his nightmares in cold sweats, screaming.  He 
also complained of flashbacks and an inability to tolerate 
loud unexpected noises.  The examiner found that the veteran 
was extremely anxious, restless and, at times, almost 
agitated.  He was assessed with chronic anxiety, depression 
and PTSD.  The examiner opined that his symptoms were 
moderately severe to severe.

An April 1987 VA prescription form indicated that the veteran 
had COPD and should not be exposed to toxic fumes and/or 
dust.  

In a September 1988 report, a private physician, Henry A. 
Anderson, M.D., indicated that the veteran had a nodule in 
his left midlung field and that there was a suggestion of 
pleural plaques in the upper right midlung field.

Pulmonary function tests, conducted in October 1988 at the 
Jewish Hospital noted findings outside the normal range.  

A November 1990 letter from a private physician, Andrew F. 
Robbins, Jr., M.D., stated that the veteran had had a marked 
decrease in the vision of both eyes.  The physician noted 
that the veteran had some temporal optic atrophy in both 
eyes, but was unsure whether it was the cause of the 
veteran's major decrease in vision.  Dr. Robbins recommended 
that the veteran undergo a neurological evaluation.

A January 1991 VA examination of the veteran's eyes showed an 
impression of sector optic atrophy in both eyes.

A December 1991 VA psychiatric examination showed that the 
veteran complained of nightmares and an intolerance of loud 
unexpected noises.  He indicated that he was uncomfortable 
around persons of Asian heritage.  He also indicated that he 
had been impotent for some time.  The veteran was married to 
a woman described as a wonderful person and had two children 
by that marriage.  The veteran was openly tearful when 
describing his POW experiences.  The examiner diagnosed PTSD 
and opined that the veteran was severely disabled and had a 
poor prognosis for change.

The report of a February 1992 VA general examination showed 
that the veteran was disabled by Bullis lung disease at the 
time of the examination.  He complained of diminished feeling 
below his knees and in his hands up to his elbows.  He 
further described a tingling sensation and a deep ache in his 
lower legs that occasionally extended into his thighs.  The 
examiner noted that the veteran had diminution of pinprick, 
temperature sense and position sense below the knees and in 
the hands.  His calves were tender, but his strength was 
symmetrically good.  His Romberg's position was unsteady with 
his eyes closed.  The examiner further noted that the veteran 
was unable to see in the superior visual fields bilaterally.  
Both laterally and inferiorly, his visual fields were 
restricted to 60 degrees from direct gaze.  The examiner 
found that the veteran's coordination was good in all 
movements except he was inaccurate in finger-to-nose 
exercises with his eyes closed, with no specific bias.  The 
examiner diagnosed PTSD, noting that the veteran experienced 
exaggerated startle response, nightmares and other sleep 
disturbances and specific anxieties related to Asians and 
depression.  The examiner further diagnosed nutritional 
peripheral neuropathy that was perhaps exacerbated by his 
history of lower extremity frostbite.  The examiner opined 
that the veteran's history of alcoholism was moot as it was 
not sufficient to explain the findings.  The examiner further 
opined that the veteran was permanently moderately impaired 
both psychiatrically and neurologically.

A February 1992 VA examination of the veteran's gunshot wound 
scars indicated that scars of the right thigh and right elbow 
appeared to be superficial with no damage to the underlying 
tissue.  The veteran had an increase in the normal cervical 
lordosis and dorsal kyphosis.  He was diagnosed with shell 
fragment scars of the right leg and right elbow and 
osteoarthritis of the cervical, thoracic and lumbar spines.  
March 1992 X-ray studies of the veteran's entire spine showed 
evidence of degenerative changes and general osteopenia.

Treatment records dated in February 1992 from the veteran's 
private chiropractic doctor, Kurt C. Mechler, revealed that 
he had abnormal cervical, thoracic and lumbar spinal 
findings.

A June 1992 letter from the veteran's private psychiatrist, 
Mark Kermen, M.D., confirmed the veteran's impotency problem.  
He had previously undergone sexual therapy.  The physician 
opined that a penile implant was an appropriate consideration 
for the veteran.  

Treatment records dated in July 1992 from Bethesda Hospital, 
a private facility, show that the veteran underwent a penile 
prosthesis insertion and also had chest X-ray studies that 
showed large volume lungs consistent with COPD with bilateral 
upper lung bullus changes.

In March 1995, the Board remanded the veteran's claims of 
entitlement to service connection for COPD, impotence and 
arthritis and for an increased evaluation of PTSD.  The 
remand further indicated that the veteran had raised the 
issue of entitlement to a total rating based on individual 
unemployability due to his service-connected disabilities.

Analysis

VA regulations provide that benefits to which a veteran was 
entitled at his death, based on evidence on file at the date 
of death, and due and unpaid for a period not to exceed two 
years prior to the last date of entitlement, will be paid to 
survivors as provided by law.  38 C.F.R. § 3.1000 (1998).  
The United States Court of Veterans Appeals (Court) has made 
clear that under the statute and the regulation implementing 
it, the substance of the survivor's claim is purely 
derivative from any benefit to which the veteran might have 
been entitled at his death, and basically, the survivor 
cannot receive any such attributed benefit that the veteran 
could not have received upon proper application therefor.  
Zevalkink v. Brown, 6 Vet. App. 483 (1994).

I.  Service Connection Claims

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d)(1998).  
Service incurrence of certain chronic diseases, including 
arthritis, may be presumed if they are manifested to a degree 
of 10 percent within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  Further, under the provisions of 
38 C.F.R. §§ 3.307, 3.309(c) post-traumatic arthritis in a 
former prisoner of war shall be presumed to be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge even if there is no record of such 
disease during service.

The appellant contends that her husband developed COPD, 
impotency and arthritis as a result of the ordeals he 
suffered as a POW in Korea.  Her husband endured exposure to 
the bitter cold, beatings, torture and malnutrition.  She 
further contends that service connection should be granted 
for arthritis under the 38 C.F.R. § 3.309 presumption of 
service connection for posttraumatic osteoarthritis as noted 
above.

Before the Board may address the merits of the appellant's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Although the appellant has alleged that the veteran had COPD, 
impotency and arthritis as a result of his POW experiences in 
Korea, and while the evidence does indicate that the veteran 
had been diagnosed with these disabilities, the medical 
evidence does not link the veteran's COPD, impotency and 
arthritis to his service or any incident therein or any 
service-connected disability.  In this regard, while the 
appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Likewise, the evidence of record fails to show that the 
veteran developed arthritis within one year of his discharge 
from service.  Moreover, while 38 C.F.R. § 3.309 presumes 
service connection for a former POW with post-traumatic 
osteoarthritis, the evidence of record does not indicate that 
the veteran was diagnosed with traumatic arthritis and the 
regulation is therefore, not applicable.  Service connection 
is not in order in the absence of any residuals or evidence 
of a disability currently.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, the claims of entitlement 
to service connection for COPD, impotency and arthritis are 
denied.

Although the Board has considered and denied these claims on 
a ground different from that of the RO, that is, whether the 
claims are well grounded rather than whether she is entitled 
to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claims were well grounded, the RO accorded the appellant 
greater consideration than her claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

II.  Increased Rating for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's PTSD. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995) in effect at the time of the veteran's claims and 
subsequent death, a 100 percent rating was warranted for PTSD 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  A 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation was warranted for 
symptomatology that resulted in considerable social and 
industrial impairment.

The evidence of record shows that the veteran's PTSD was 
manifested primarily by recurrent nightmares, insomnia, 
discomfort with persons of Asian heritage, hyperstartle 
response and some flashbacks.  Although the February 1992 VA 
general examiner found the veteran's PTSD to be moderately 
impairing, both October 1985 and December 1991 VA psychiatric 
examinations indicated that his PTSD was moderately-severe to 
severe.  In this regard, the Board notes that the same 
physician conducted both the December 1991 and February 1992 
examinations; however, the Board is persuaded that more 
weight should be afforded the December 1991 examination 
report as it was focused exclusively on the veteran's 
psychiatric disability and while finding it severe, the 
examiner further opined that the prognosis for change was 
poor.  Moreover, this examination report is consistent with 
the earlier October 1985 examination report, and the Board 
finds that a preponderance of the evidence supports a 70 
percent rating for the veteran's PTSD.  The Board does not 
find that the evidence demonstrates that the veteran's 
psychoneurotic symptoms were totally incapacitating and 
bordered on gross repudiation of reality as required for a 
100 percent evaluation under Diagnostic Code 9411.  Therefore 
a 100 percent rating is not warranted.

III.  Individual Unemployability

Because of the award of a rating of 70 percent for PTSD, and 
with consideration of the bilateral factor (38 C.F.R. 
§ 4.26),  the veteran's disabilities equate to a rating 
greater than 95 percent.  Under 38 C.F.R. § 4.25, since the 
unit digit is "5", the rating will be adjusted upward, thus 
equating to a 100 percent rating.  The effect of this action 
is to make the issue of individual unemployability benefits 
moot. 


ORDER

Service connection for COPD, impotency and arthritis, for 
accrued benefits purposes, is denied.

A rating of 70 percent for PTSD, for accrued benefits 
purposes, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

The issue of a total rating based on unemployability due to 
service-connected disabilities, for accrued benefits 
purposes, is moot.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

